IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 8, 2009
                                     No. 08-50771
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

GERMAN GALLEGOS

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:07-cr-03268


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       German Gallegos appeals his below-guidelines sentence of 240 months of
imprisonment following his conviction for importing 100 kilograms or more of
marijuana and possession of 100 kilograms or more of marijuana with intent to
distribute.    21 U.S.C. §§ 841(a)(1), 952(a).          He argues that the downward
variance by the district court, from a guidelines range of imprisonment of 262 to
327 months, insufficiently accounts for Gallegos’s difficult childhood and
continuing mental illness, and is unreasonable.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50771

       In exercising its discretion, the district court appropriately considered the
advisory sentencing guidelines and the sentencing factors set forth at 18 U.S.C.
§ 3553(a). See United States v. Booker, 543 U.S. 220 (2005); United States v.
Gall, 128 S. Ct. 586, 596-97 (2007).         The district court determined that
imposition of the career offender enhancement resulted in a sentence greater
than necessary to achieve the statutory purposes of punishment and that the
240-month term of imprisonment appropriately accounted for Gallegos’s
personal history and characteristics, as well as his criminal history. See Gall,
128 S. Ct. at 602. Gallegos has not shown that the district court abused its
discretion or that his sentence is unreasonable. See id. Accordingly, the district
court’s judgment is AFFIRMED.




                                         2